Case: 1:18-cr-00286 Document #: 88 Filed: 09/16/19 Page 1 of 3 PageID #:588




                         IN THE UNITED STATES
                  DISTRICT COURT FOR THE NORTHERN
                DISTRICT OF ILLINOIS – EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
                                           )    Case No. 18CR286
VS.                                        )
                                           )
XAVIER ELIZONDO,                           )
                            Defendants     )

              DEFENDANT XAVIER ELIZONDO WITNESS LIST


               Now comes your Defendant Xavier Elizondo, by and through his attorney,
      Michael F. Clancy, respectfully submits the following list of witnesses intended to
      call at trail:


  1. James Whitehead- Data Analyzer with Q Discovery

  2. Special Agent Jerod Mcquiston F.B.I.

  3. Special Agent Larry Lapp F.B.I

  4. Special Agent Mathew Darby F.B.I

  5. Special Agent Scott Davis F.B.I.

  6. Special Agent Hellen Dunn F.B.I.

  7. Special Agent Jason Liefer F.B.I.

  8. Special Agent Steven Cohen F.B.I

  9. Special Agent Curt Haralson F.B.I

  10. P.O. Michael Fleming C.P.D.

  11. SGT. Keith Olson C.P.D.

  12. SGT. Michael Karczewski C.P.D

  13. L.T Chris Bielfeldt C.P.D




                                           1
Case: 1:18-cr-00286 Document #: 88 Filed: 09/16/19 Page 2 of 3 PageID #:588




  14. P.O. Roberto Ramirez C.P.D

  15. P.O Kevin Killen C.P.D

  16. P.O Carlos Delatorre C.P.D

  17. P.O Ryan Stec C.P.D

  18. P.O Justin Homer C.P.D

  19. Keeper of records T-Mobile

  20. Terra Reynolds




                                           Respectfully Submitted,

                                           /s/ Michael F. Clancy
                                           Michael F. Clancy


     Michael F. Clancy
     53 W. Jackson Blvd.
     Suite 1401
     Chicago, IL 60604
     312-427-0288




                                    2
 Case: 1:18-cr-00286 Document #: 88 Filed: 09/16/19 Page 3 of 3 PageID #:588




                           CERTIFICATE OF SERVICE

        I hereby certify that foregoing Defendant Xavier Elizondo List of Witness was
served on September 16, 2019, in accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR
5.5, and the General Order on Electronic Case Filing (ECF) pursuant to the district
court’s system as to ECF filers.


                                                  Respectfully Submitted,

                                                  /s/Michael F. Clancy
                                                  Michael F. Clancy, attorney for
                                                  Xavier Elizondo
Michael F. Clancy
53 W. Jackson Blvd.
Suite 1401
Chicago, IL 60604
(312) 427-0288




                                          3
